Citation Nr: 0802963	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  04-28 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than January 26, 
1998 for an award of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to 
October 1959, and from March 1960 to August 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama that denied the veteran's claim of 
entitlement to an effective date earlier than January 26, 
1998, for service connection for PTSD.  The veteran perfected 
a timely appeal of this determination to the Board.

In December 2007, the veteran appeared and offered testimony 
in support of his claim before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with his claims file.


FINDINGS OF FACT

The veteran was awarded service connection for PTSD in a 
December 2001 RO decision, with an effective date of January 
26, 1998, and that decision became final.


CONCLUSION OF LAW

The claim to reopen the issue of entitlement to an effective 
date earlier than January 26, 1998, for the grant of service 
connection for PTSD, is legally insufficient.  38 U.S.C.A. 
§§ 5108, 5110(a), 7105(c) (West 2002); 38 C.F.R. § 3.400 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered whether the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002), which became effective 
on November 9, 2000, is applicable to this claim.  However, 
the provisions of the VCAA have no effect on an appeal, such 
as the instant appeal, where the law, and not the underlying 
facts or development of the facts, is dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).

The veteran argues that he is entitled to an effective date 
earlier than January 26, 1998 for an award of service 
connection for PTSD.  The veteran was awarded service 
connection for PTSD, with an effective date of January 26, 
1998, in a December 2001 RO decision.  Notice of this 
decision was sent to the veteran on December 20, 2001.  One 
year passed, the veteran did not express disagreement with 
the RO decision, and the decision, including the 
determination of effective date of service connection for 
PTSD, became final.

Generally, a final decision issued by the RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  See 38 U.S.C.A. 
§ 7105(c).  Moreover, even assuming the presence of new and 
material evidence, reopening of a claim for entitlement to an 
earlier effective date can not result in the actual 
assignment of an earlier effective date, because an award 
granted on a reopened claim may not be made effective prior 
to the date of the reopened claim.  Lapier v. Brown, 5 Vet. 
App. 215; (1993); 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q)(1)(ii); see also Leonard v. Principi, 17 Vet. App. 
447 (2004).

As the effective date of service connection for PTSD in this 
case was established in a December 2001 RO decision that 
became final, and an award granted on a reopened claim may 
not be made effective prior to the date of the reopened 
claim, the instant claim can not result in the actual 
assignment of an earlier effective date.  Thus, the instant 
claim must be denied.

The Board notes the veteran's contentions.  However, where 
the law is dispositive of the claim, the claim should be 
denied because of lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Accordingly, an effective date earlier than January 26, 1998 
for an award of service connection for PTSD is not warranted.


ORDER

Entitlement to an effective date earlier than January 26, 
1998 for an award of service connection for PTSD is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


